Citation Nr: 1010716	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  09-01 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for intestinal damage due to VA treatment 
in January 2004.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of hernia repair due to VA 
treatment in January 2004.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
November 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, in which the RO denied 
entitlement for compensation under 38 U.S.C.A. § 1151 for 
intestinal damage due to colonoscopy and entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of hernia 
repair.  

The Board notes that the Veteran has asserted that he 
suffered additional disability due to a CT scan performed in 
January 2004, when colonoscopy could not be completed.  As 
such, the Board has recharacterized the issues on appeal as 
reflected on the title page.  

In October 2009, the Veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claims on appeal is warranted.  

The Veteran has asserted that he suffered additional 
disability as the result of a January 2004 CT scan.  Records 
of VA treatment associated with the claims file reflect that 
the Veteran underwent a colonoscopy in January 2004.  The 
colonoscope was unable to be inserted beyond 38 cm.  The 
Veteran was to receive a rectal contrast CT scan for follow-
up, due to inability to pass the colonoscope beyond 38 cm.  
The same day, the Veteran was afforded a CT scan of the 
abdomen/pelvis.  The report of that CT scan reflects that the 
Veteran was unable to drink oral contrast and, because the 
clinical question of concern involved colon or rectal 
bleeding, rectal contrast was administered; however, after 
placement of only approximately 20 cc. of rectal contrast, 
the Veteran insisted that the examination be terminated.  
Reportedly, the Veteran experienced marked pain when a small 
amount of hand pressure was placed upon the bag filled with 
contrast to be instilled.  The impression was bilateral 
nephrolithiasis, small simple bilateral renal cysts, 
incomplete examination, see comments above, and no diagnostic 
colon abnormality.  Records of VA treatment reflect that the 
Veteran underwent sigmoid colectomy in March 2004, with a 
complicated postoperative course.  In March 2006, the Veteran 
underwent incisional hernia repair.  

In his April 2006 claim for service connection, the Veteran 
reported that, after his January 2004 colonoscopy and CT 
scan, he went to Knollwood Hospital, where he was admitted 
for 11 days, and diverticulitis and a fistula were 
discovered.  A February 2004 record of VA treatment reflects 
that the Veteran had been discharged from Knollwood Hospital, 
stating that he had a hole in his colon causing colonic 
content to leak into the urinary bladder.  He added that he 
had been told he needed surgery.  The discharge diagnoses 
from Knollwood Hospital were noted to be cholevesicular 
fistula, UTI nephrolithiasis, diverticulosis, and paroxysmal 
atrial fibrillation, resolved now.  During treatment in March 
2004, the Veteran clarified that he had been admitted to 
Knollwood Hospital on February 9 or 10, 2004, where 
evaluation on February 15, 2004 revealed a small hole between 
the colon and the bladder, on the left side.  During the 
October 2009 hearing, the Veteran testified that he took the 
records of treatment from Knollwood Hospital to his VA 
representative in Mobile, who was supposed to have sent them 
to VA; however, no records of treatment from Knollwood 
Hospital have been associated with the claims file. 

VA has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  As records of treatment from Knollwood Hospital 
are potentially pertinent to the claims on appeal, on remand, 
an attempt should be made to associate these records with the 
claims file.  The Board notes that, during the October 2009 
hearing, the Veteran stated that this hospital is now called 
Mobile Infirmary West.  

In addition, a March 2004 record of VA treatment reflects 
that the Veteran presented at the University of South 
Alabama, dehydrated, with an episode of diverticulosis, and, 
during his work-up, was found to have a colovesical fistula.  
The physician went on to note that he had a colonoscopy done 
at the Biloxi VA Medical Center (VAMC) in January, which was 
not able to get past 38 cm.  It is not clear whether the 
Veteran presented for treatment at the University of South 
Alabama prior to his VA treatment in January 2004; however, 
as the case is being remanded, the AMC/RO should also attempt 
to obtain any records of treatment from this facility that 
are pertinent to the claims on appeal.    

In addition, the claims file reflects that there is an 
outstanding VA treatment record which is potentially 
pertinent to the claims on appeal.  In this regard, a March 
2006 record of VA treatment instructs the reader to see 
October 2005 and March 2006 notes for details of the history 
leading up to the Veteran's ventral herniorraphy.  While 
records of VA treatment from the Biloxi VAMC (to include the 
Mobile Outpatient Clinic (OPC)) dated from September 2003 to 
April 2005 and from February 2006 to October 2007 have been 
associated with the claims file, the October 2005 record of 
treatment has not been associated with the claims file.  As 
this record is potentially pertinent to the claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
hernia repair, and is within the control of VA, it should be 
obtained and associated with the claims file.  Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain 
all outstanding records of VA treatment 
pertinent to the claims on appeal, in 
particular, records of treatment from the 
Biloxi VAMC (to include the Mobile OPC) 
for the period from April 2005 to 
February 2006 (to specifically include a 
record of treatment regarding the 
Veteran's hernia repair, dated October 
13, 2005).  All records/responses 
received must be associated with the 
claims file.  If any records sought are 
not obtained, the AMC/RO should notify 
the appellant of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

2.  The AMC/RO should attempt to obtain 
outstanding private treatment records, to 
include treatment records from Knollwood 
Hospital (a.k.a. Mobile Infirmary West) 
and from the University of South Alabama.  
All records/responses received must be 
associated with the claims file.  If any 
records sought are not obtained, the 
AMC/RO should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


